Exhibit 99.1 Jaguar Mining Inc. Annual Meeting of Shareholders June 29, 2012 REPORT OF VOTING RESULTS Matters Voted Upon Business Outcome of Vote 1. The election of the following six directors of the Corporation to hold office until the next Annual Meeting of Shareholders or until their successors are appointed, subject to the provisions of the Corporation’s by-laws. a)John Andrews For: 34.09% Withheld: 65.91% b)Andrew C. Burns For: 69.44% Withheld: 30.56% c)Gilmour Clausen For: 23.38% Withheld: 76.62% d)Richard Falconer For: 82.43% Withheld: 17.57% e)Gary E. German For: 32.69% Withheld: 67.31% f)Anthony F. Griffiths For: 69.77% Withheld: 30.23% 2. The reappointment of KPMG as auditors and authorization of the directors to fix the remuneration of the auditors For: 89.20% Withheld: 10.80% Principal Executive Office: Rua Levindo Lopes, 323 – CEP 30140 Belo Horizonte – MG – Brazil · info@jaguarmining.com · www.jaguarmining.com Administrative Office: 122 North Main Street, 2nd Floor · Concord, NH03301 – USA · Phone: (603) 410-4888 · Fax: (603) 224-6143
